 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    KAREEM J. HOWELL,                                     Case No.: 1:19-cv-01180-AWI-SKO

12                        Plaintiff,
                                                            ORDER DIRECTING PLAINTIFF TO
13            v.                                            SUBMIT PRISONER’S TRUST FUND
                                                            ACCOUNT STATEMENT
14    KEVIN COOK, Kings County Deputy
      District Attorney, STEVEN NGUYEN,
15    Kings County Deputy District Attorney,
      and KEITH FAGUNDES, Kings County
16    District Attorney,
17                        Defendants.
18
                                                       ORDER
19
             Plaintiff is a prisoner proceeding pro se and has requested leave to proceed in forma pauperis
20
21   pursuant to 28 U.S.C. § 1915. (Docs. 1, 2.) Plaintiff appears to be indigent and qualify to proceed

22   in forma pauperis under 28 U.S.C. § 1915. However, Plaintiff has not submitted a copy of his

23   prisoner’s trust fund account statement showing all account activity for the last 6 months as required
24   by § 1915(a)(2). Thus, Plaintiff will be required to submit the statement within 21 days from the
25
     date of service of this order.
26
27

28
                                                        1
 1            Accordingly, IT IS HEREBY ORDERED that:
 2            Within twenty-one (21) days from the date of service of this order, Plaintiff shall
 3
     submit to the Court a copy of his prisoner’s trust fund account statement showing all account
 4
     activity over the last 6 months.
 5

 6
     IT IS SO ORDERED.
 7

 8   Dated:     September 3, 2019                            /s/   Sheila K. Oberto           .
                                                    UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                    2
